—Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered June 27, 1994, adjudicating appellant a juvenile delinquent upon a finding that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the first degree, attempted robbery in the second degree, robbery in the second degree, attempted robbery in the third *249degree, robbery in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree and criminal possession of a weapon in the fourth degree, and placed her with the New York State Division for Youth for a period of 18 months, unanimously affirmed, without costs.
Viewing the evidence in a light most favorable to the presentment agency and giving it the benefit of every reasonable inference, a rational trier of fact could have found all the elements of the acts charged beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621). Nor was the verdict against the weight of the evidence. It was for the court, as fact finder, to resolve issues of credibility and that determination is to be accorded great weight on appeal (Matter of Michael D., 109 AD2d 633, 634, affd 66 NY2d 843). The minor inconsistencies in the height and weight given in the identification testimony of the juvenile complainants, on the one hand, and appellant’s appearance, on the other hand, did not render the identifications incredible as a matter of law (see, People v Quevedo, 156 AD2d 265, lv denied 75 NY2d 870). Concur— Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.